DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Office is in agreement with Applicant’s assertion on pages 5-6 that Gregerson and Sebring fail to teach that the pivot arm extends substantially horizontally from a pivot point and hence the rejections have been withdrawn. 
However, new grounds of rejections have been issued in view of Yanof, et al., US 6035228, which teaches, as shown in fig. 1, a substantially horizontally extending pivot arm. 
Applicant further asserts on pages 7-8 that Gregerson and Kang fail to teach that the pivot arm extends substantially horizontally from a pivot point thereof, the robotic arm assembly extending upward from the pivot arm toward the patient. 
Applicant’s remarks have been fully considered and found partially persuasive. 
Gregerson fails to teach the limitations in question and the embodiment of Kang in fig. 3A also fails to teach the limitation.
However, in a separate embodiment in fig. 8A and paragraph 75, Kang states that “One imaging element 36 (either a source or a detector) is coupled to a lower robotic arm having two elongate segments 160, 162, while the other element 34 (the other of either a source or a detector) is coupled to a right upper robotic arm having two elongate segments 148, 150 coupled by joints 60”. As shown in reproduced fig. 8A below, the robotic arm includes segments 160 that is substantially horizontally extended from the base 24 and segment 162 that extends the robotic arm upwards toward the patient 46. 

    PNG
    media_image1.png
    503
    494
    media_image1.png
    Greyscale


Therefore, the claims stand rejected.



Withdrawn Objection
Pursuant of Applicant’s responses filed 08/01/2022, the objection made to claim 1 is hereby withdrawn.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson, et al., US 20160302871 (cited in the IDS dated 12/01/2019), in view of Sebring, et al. US 20180207794 and Yanof, et al., US 6035228 (cited in IDS filed on 08/01/2022).

Regarding claim 1, Gregerson teaches a system for performing robotic surgery on a patient disposed on a bed (see reproduced fig. 9A below), comprising: 
a gantry (gantry 40 of figs. 9A-9B and paragraph 30) comprising a computed tomography (CT) diagnostic device (see paragraph 31); 
a platform (base 20 of fig. 9A) supporting the gantry (see base 20 of figs. 9A-9B for supporting the gantry at one end), the platform having an upper surface (see base 20 of fig. 9A with an upper surface), wherein the gantry is attached to the upper surface of the platform (see fig. 9A which shows the gantry 40 on an upper surface of the base 20+) and configured to slide along the upper surface of the platform via a first carriage (gimbal 30) to allow entry of at least part of the patient into the bore of the CT device (see paragraph 33 which describes the translation of the gimbal 30 and gantry 40 along the length of the base 20); and 
Gregerson also teaches a robotic arm assembly (see robotic arm 101 of paragraph 27) attached to a second surface (patient bed 60) and via a pivot arm (first end 117) and a second carriage (surgical rail 801), which allows the robotic arm 101 to translate along an upper surface of the patient bed 60, as depicted in figs. 9A and 9B.  
Gregerson fails to teach that the robotic assembly is specifically attached to the upper surface of the platform via the pivot arm and the second carriage to allow the robotic arm assembly to slide along the platform to enable surgery to be performed on the patient, wherein the pivot arm extends substantially horizontally from a pivot point thereof and is substantially parallel to the upper surface of the platform.
Sebring teaches a system for mounting a robotic arm for use in robotic-assisted surgery (see paragraphs 70-71), where, as demonstrated in fig. 5, a robotic arm assembly 301, is attached to an upper surface of a platform, base 520, via a pivot arm, 550a, and a carriage 540, to allow the assembly to slide along the platform to enable surgery to be performed on the patient (see paragraph 69 for the translation of the robotic arm assembly 301 along the base 520 as shown by the arrow 508), wherein the pivot arm is substantially parallel to the upper surface of the platform (where at least a portion of 550a, that is a top part at a distal end of 550a, with respect to the base portion 540, is substantially parallel to the upper surface of the platform, or base 520 as depicted in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gregerson’s robotic arm to be attached to the upper surface of the platform via the pivot arm and the second carriage  to allow the assembly to slide along the platform to enable surgery to be performed on the patient, wherein the pivot arm is substantially parallel to the upper surface of the platform as taught by Sebring, in order to allow the robotic arm to easily access the patient that is located within or extends through the bore of the gantry of the imaging system. See paragraph 61 of Sebring.
Gregerson in view of Sebring fails to teach wherein the pivot arm extends substantially horizontally from a pivot point thereof.
However, Yanof teaches an imaging apparatus 18 of fig. 1 including a volumetric diagnostic imaging apparatus 20, a frameless stereotactic arm apparatus 30 attached to the imaging apparatus 18 by a support arm 32 (pivot arm) movable on an oval track system 34, and a patient supporting surface 12, where the support arm 32 extends substantially horizontally from the oval track system 34 (pivot point) which allows movement of the support arm 32 (col. 4, lines 48-52 and lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the pivot arm of Gregerson, as modified by Sebring, such that the pivot arm extends substantially horizontally from a pivot point, which would allow the robotic arm to be positionable in monitored positions and orientations by an interventionist in preparation for and in carrying out a surgical procedure (see col. 4, lines 55-58).

Regarding claim 2, Gregerson in view of Sebring and Yanof teaches all the limitations of claim 1 above.
Gregerson further teaches wherein the gantry comprises a movable x-ray source and movable x-ray detector (see paragraph 31).

Regarding claim 9, Gregerson in view of Sebring and Yanof teaches all the limitations of claim 1.
Gregerson in view of Yanof fail to teach wherein the robotic arm assembly extends upward from the pivot arm toward the patient.
However, in an embodiment in fig. 8A and paragraph 75, Kang states that “One imaging element 36 (either a source or a detector) is coupled to a lower robotic arm having two elongate segments 160, 162, while the other element 34 (the other of either a source or a detector) is coupled to a right upper robotic arm having two elongate segments 148, 150 coupled by joints 60”. As shown in reproduced fig. 8A below, the robotic arm includes segments 160 that is substantially horizontally extended from the base 24 and segment 162 that extends the robotic arm upwards toward the patient 46. 

    PNG
    media_image1.png
    503
    494
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gregerson’s pivot arm, as modified by Kang’s embodiment in fig. 3A, such that the pivot arm extends substantially horizontally from a pivot point thereof, the robotic arm assembly extending upwards from the pivot arm toward the patient, as taught in the embodiment in fig. 8A, since such rearrangement of would improve the efficiency of the workflow (paragraph 75). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson, et al., US 20160302871 (cited in the IDS dated 12/01/2019), in view of Kang et al., 20140188132.

Regarding claim 3, Gregerson teaches a system for performing robotic surgery on a patient disposed upon a bed (see figs. 1A-2C), comprising: 
a gantry (gantry 40 of figs. 1A-1C and paragraph 30) comprising a computed tomography (CT) diagnostic device (see paragraph 31), wherein the gantry has a front side and a back side (see paragraph 27 for the front and rear of the system); 
a platform (see base 20 of figs. 1A-1C) supporting the gantry, the platform having an upper surface (see fig. 1B which shows the gantry 40 on an upper surface of the base 20), wherein the gantry is configured to slide along the platform via a first carriage (gimbal 30) to allow entry of at least part of the patient into the bore of the CT device (see paragraph 33); and 
a robotic arm assembly (see robotic arm 101 of paragraph 27) attached to the gantry via a pivot arm (first end 117 of fig. 1A and paragraph 28).
Gregerson does not teach wherein the pivot arm is capable of rotating the entire robotic arm assembly from the front side of the gantry to the back side of the gantry.
However, Kang teaches, in a first embodiment, a robotic surgery system (see fig. 3A) including a coupling member 32(C-arm) for supporting imaging elements 34 and 36 (fluoroscopy source element and detector element according to paragraph 54), and a second moveable support structure 40 (robotic arm) coupled to a surgical instrument 38, where the second moveable support structure 40 is coupled to the coupling member 32 by joints 60 (paragraph 60) at a position such that according to paragraphs 53 and 70, allows the second moveable support structure 40, to move or navigate the workspace on either side of a plane within which the coupling member lies, with respect to the coordinate system 54 of the imaging elements/coupling member 32 (see paragraph 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gregerson’s first end 117, that is the pivot arm,  to be capable of rotating the entire robotic arm assembly from the front side of the gantry to the back side of the gantry, the way Kang proposes so that the instrumentation may be navigated around the workspace relative to the imaged patient tissue structure with a high level of precision (see paragraph 53 of Kang).
Gregerson in view of the first embodiment of Kang fails to teach that the pivot arm extends substantially horizontally from a pivot point thereof, the robotic arm assembly extending upwards from the pivot arm toward the patient.
However, in a separate embodiment in fig. 8A and paragraph 75, Kang states that “One imaging element 36 (either a source or a detector) is coupled to a lower robotic arm having two elongate segments 160, 162, while the other element 34 (the other of either a source or a detector) is coupled to a right upper robotic arm having two elongate segments 148, 150 coupled by joints 60”. As shown in reproduced fig. 8A below, the robotic arm includes segments 160 that is substantially horizontally extended from the base 24 and segment 162 that extends the robotic arm upwards toward the patient 46. 

    PNG
    media_image1.png
    503
    494
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gregerson’s pivot arm, as modified by Kang’s embodiment in fig. 3A, such that the pivot arm extends substantially horizontally from a pivot point thereof, the robotic arm assembly extending upwards from the pivot arm toward the patient, as taught in the embodiment in fig. 8A, since such rearrangement of would improve the efficiency of the workflow (paragraph 75). 

Regarding claim 4, Gregerson in view of Kang teaches all the limitations of claim 3 above.
Gregerson further teaches wherein the robotic arm assembly is attached to the top of the gantry (see figs. 1A-2C for the attachment of the robotic arms 101 to a top of the gantry 40).

Regarding claim 5, Gregerson in view of Kang teaches all the limitations of claim 3 above.
While Gregerson does not explicitly state that the robotic arm assembly is attached to the bottom of the gantry, Gregerson states in paragraph 30 that “each of the robotic arms 101a, 101b are attached to a first (i.e., front) side 127 of the gantry 40, although it will be understood that the robotic arms 101a, 101b may be mounted at other portions of the imaging device 125 or system 100”. Gregerson recognizes that the robotic arm assembly may be mounted or attached at other portions of the imaging system, that is, rearranging the point of attachment of the robotic arm assembly to be at the bottom of the gantry, in this instance. The rearrangement of parts has been has been held to be an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the system in 1A-2C to include the robotic arm fixed to a bottom of the gantry to provide easy access to the surgical area and further because rearrangement of parts (i.e. in this case, rearranging the point of attachment of the robotic arm assembly to be at the bottom of the gantry) has been held to be obvious matter of design choice. See MPEP 2144.04, Section VI. C.. See paragraph 50 of Gregerson. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson in view of Kang and Yanof.

Regarding claim 6, Gregerson teaches a system for performing robotic surgery on a patient disposed on a bed (see figs. 13A-13D), comprising: 
a gantry (40 of figs. 13A-13D) comprising a computed tomography (CT) diagnostic device (paragraph 31);
wherein the gantry has a front side and a back side (see paragraph 27 for the front and rear of the system);
a platform (base 20 of fig. 13A) supporting the gantry (see base 20 of fig. 13A for supporting the gantry 40 at one end), the platform having an upper surface (see fig. 13A which shows the gantry 40 on an upper surface of the base 20), 
a robotic arm assembly (see robotic arm 101 of paragraph 27) attached to the gantry 40 via a pivot arm (see first end 117 of fig. 13A). 
Gregerson fails to teach wherein the pivot arm, that is the first end 117 is capable of rotating the entire robotic arm assembly from the front side of the gantry to the back side of the gantry.
However, Kang teaches a robotic surgery system (see fig. 3A) including a coupling member 34 (C-arm) for supporting imaging elements 34 and 36 (fluoroscopy source element and detector element according to paragraph 54), and a second moveable support structure 40 (robotic arm) coupled to a surgical instrument 38, where the second moveable support structure 40 is coupled to the coupling member 32 by joints 60 (paragraph 60) at a position such that according to paragraphs 53 and 70, allows the second moveable support structure 40, to move or navigate the workspace on either side of a plane within which the coupling member lies, with respect to the coordinate system 54 of the imaging elements/coupling member 32 (see paragraph 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Gregerson’s first end 117, that is the pivot arm, to be capable of rotating the entire robotic arm assembly from the front side of the gantry to the back side of the gantry, the way Kang proposes so that the instrumentation may be navigated around the in the workspace relative to the imaged patient tissue structure with a high level of precision (see paragraph 53 of Kang). 
Gregerson in view of Kang does not teach that the pivot arm extends substantially horizontally from a pivot point thereof and is substantially parallel to the upper surface of the platform.
However, Yanof teaches an imaging apparatus 18 of fig. 1 including a volumetric diagnostic imaging apparatus 20, a frameless stereotactic arm apparatus 30 attached to the imaging apparatus 18 by a support arm 32 (pivot arm) movable on an oval track system 34, and a patient supporting surface 12, where the support arm 32 extends substantially horizontally from the oval track system 34 (pivot point) which allows movement of the support arm 32 (col. 4, lines 48-52 and lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the pivot arm of Gregerson, as modified by Kang, such that the pivot arm extends substantially horizontally from a pivot point, which would allow the robotic arm to be positionable in monitored positions and orientations by an interventionist in preparation for and in carrying out a surgical procedure (see col. 4, lines 55-58).

Regarding claim 7, Gregerson in view of Kang and Yanof teaches all the limitations of claim 6 above.
Gregerson further teaches wherein the robotic arm assembly is attached to the top of the gantry (see figs. 13A-13D).


Regarding claim 8, Gregerson in view of Kang and Yanof teaches all the limitations of claim 6 above. 
While Gregerson does not explicitly state that the robotic arm assembly is attached to the bottom of the gantry, Gregerson states in paragraph 30 that “each of the robotic arms 101a, 101b are attached to a first (i.e., front) side 127 of the gantry 40, although it will be understood that the robotic arms 101a, 101b may be mounted at other portions of the imaging device 125 or system 100”. 
Gregerson recognizes that the robotic arm assembly may be mounted or attached at other portions of the imaging system, that is, rearranging the point of attachment of the robotic arm assembly to be at the bottom of the gantry, in this instance. The rearrangement of parts has been has been held to be an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the system in 1A-2C to include the robotic arm fixed to a bottom of the gantry to provide easy access to the surgical area and further because rearrangement of parts (i.e. in this case, rearranging the point of attachment of the robotic arm assembly to be at the bottom of the gantry) has been held to be obvious matter of design choice. See MPEP 2144.04, Section VI. C.. See paragraph 50 of Gregerson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793               

                                                                                   /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793